Citation Nr: 0527537	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  04-12 088	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability 
secondary to asbestos exposure.

2.  Entitlement to service connection for a skin rash.

3.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from July 1984 to June 1994.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, in part, denied the veteran entitlement 
to service connection for disability secondary to asbestos 
exposure, entitlement to service connection for a skin rash, 
entitlement to service connection for a bilateral knee 
disorder, and entitlement to service connection for 
pneumonia, right lobe. 

The veteran initiated an appeal of the RO's denial of all of 
the four claims noted above.  However, after the RO issued a 
statement of the case in response, the veteran did not submit 
a VA Form 9 (Appeal to Board of Veterans' Appeals) or any 
other document that could be construed as a substantive 
appeal perfecting his appeal with regard to the claim of 
entitlement to service connection for pneumonia, right lobe.  
In fact, he submitted a VA Form 9 specifically indicating 
that he was only appealing the other three claims noted 
above.  Since then, the RO has not certified for appeal, and 
the veteran has not offered any argument or evidence 
pertinent to, the claim of entitlement to service connection 
for pneumonia, right lobe.  Moreover, there is no indication 
that the veteran is of the belief that this claim is in 
appellate status.  Therefore, even though the RO included the 
claim in a January 2004 statement of the case, it is not in 
appellate status and any failure to discuss it is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The veteran also initiated an appeal of the RO's September 
2003 denial of service connection for a stomach disorder and 
a bilateral shoulder disorder.  However, since the RO issued 
a statement of the case in response in August 2004, the 
veteran has not perfected his appeal with regard to these 
claims.  Such claims are thus not now before the Board for 
appellate review.

With regard to the claims on appeal, the Board notes that, in 
written statements received in March 2004 and February 2005, 
the veteran indicated that he wanted a hearing at the RO so 
that he could testify in support of these claims.  In August 
2004, the RO afforded the veteran a hearing at the RO, during 
which he testified in support of other claims not now before 
the Board.  Thereafter, during a telephone conversation with 
the veteran's representative in February 2005, the RO learned 
that the veteran wished to withdraw his previous hearing 
requests.  The Board thus considers such requests withdrawn 
and deems the claims on appeal ready for review. 

These claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA are published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, as explained below, VA 
has not strictly complied with the VCAA by providing the 
veteran adequate assistance with regard to the claims on 
appeal.  Accordingly, any decision to proceed in adjudicating 
these claims would prejudice the veteran in the disposition 
thereof.  Bernard, 4 Vet. App. 384 at 392-94. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  Under 38 C.F.R. § 
3.159(c)(4) (2004), VA is to afford a claimant a medical 
examination or obtain a medical opinion if VA determines it 
is necessary to decide a claim.  A medical examination or 
medical opinion is deemed necessary if the following criteria 
are met: (1) The record does not include sufficient competent 
medical evidence to decide the claim; (2) The record includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(3) The record establishes that the claimant suffered an 
event, injury or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. § 3.309, 3.313, 
3.316, or 3.317, which manifested during an applicable 
presumptive period; and (4) The record indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease or another service-
connected disability.  In this case, examinations of the 
veteran's lungs, skin and knees are necessary.  

The veteran asserts that he has a disability manifested by 
shortness of breath, which developed secondary to his 
exposure to asbestos while serving in the military from July 
1984 to June 1994.  According to service medical and 
personnel records and post-service treatment records, the 
veteran had asthma during childhood and pharyngitis months 
before service, participated in the removal and clean up of 
asbestos during service, received treatment for various 
respiratory complaints, including shortness of breath, during 
service, and since discharge, has been diagnosed with 
multiple respiratory disorders.  To date, VA has not obtained 
a medical opinion regarding whether any current respiratory 
disorder, which manifests, at least in part, as shortness of 
breath, is related to the documented in-service asbestos 
exposure or otherwise to the veteran's active service.    

The veteran also asserts that he has skin and bilateral knee 
disabilities that were incurred in service.  His service 
medical records confirm in-service skin and knee complaints 
and/or findings.  They also show that the veteran entered 
service with a skin condition.  His post-service medical 
records confirm that the veteran has received treatment for 
skin and bilateral knee complaints since discharge.  Again, 
however, VA has not obtained a medical opinion regarding 
whether any current skin and/or bilateral knee disorder was 
incurred in or aggravated by service.  

This case is REMANDED for the following action:

1.  AMC/RO should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a VA respiratory 
examination for the purpose of 
determining whether the veteran currently 
has residuals of asbestos exposure, 
specifically, a disability manifested by 
shortness of breath.  AMC/RO should 
forward the claims file to the examiner 
for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:   

a) record the veteran's respiratory 
complaints and note all objective 
indications of a respiratory 
disorder, including, if present, 
shortness of breath;  

b) diagnose any respiratory disorder 
shown to exist, including, if 
present, asbestosis; 

c) provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that 
such a disorder is related to the 
veteran's period of active service, 
including his  documented in-service 
asbestos exposure; 

d) if the opinion requested above is 
negative, consider documentation of 
record showing pre-service asthma 
and a history of smoking and opine 
whether any current respiratory 
disorder manifested by shortness of 
breath preexisted service and 
worsened (increased in disability) 
therein beyond its natural progress; 
and

e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided. 

2.  AMC/RO should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a VA skin 
examination for the purpose of determining 
the etiology of any skin disorder shown to 
exist.  AMC/RO should forward the claims 
file to the examiner for review and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:   

a) diagnose any skin disorder shown 
to exist; 

b) provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that 
such a disorder is related to the 
veteran's period of active service, 
including documented skin findings; 

c) if the opinion requested above is 
negative, consider documentation of 
record showing a pre-service skin 
disorder and opine whether any 
current skin disorder preexisted 
service and worsened (increased in 
disability) therein beyond its 
natural progress; and

d) provide detailed rationale, with 
specific references to the record, 
for the opinion provided. 

3.  AMC/RO should arrange with the 
appropriate VA medical facility for the 
veteran to be afforded a VA orthopedic 
examination for the purpose of 
determining the etiology of any bilateral 
knee disorder shown to exist.  AMC/RO 
should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:   

a) diagnose any bilateral knee 
disorder shown to exist; 

b) provide an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that 
such a disorder is related to the 
veteran's period of active service, 
including the documented in-service 
knee complaint; and

c) provide detailed rationale, with 
specific references to the record, 
for the opinion provided. 

4  Thereafter, AMC/RO should readjudicate 
the veteran's claims of entitlement to 
service connection for disability 
secondary to asbestos exposure, a skin 
rash and a bilateral knee disorder.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
AMC/RO should provide the veteran and his 
representative a supplemental statement of 
the case and an opportunity to respond 
thereto.  

Subject to current appellate procedure, AMC/RO should then 
return this case to the Board for further consideration.  By 
this REMAND, the Board intimates no opinion as to the 
ultimate disposition of this appeal.  The veteran and his 
representative are not required to take action in response to 
this remand.  However, they have the right to do so by 
submitting additional evidence and argument on the matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


